USCA4 Appeal: 22-6403      Doc: 9        Filed: 11/15/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6403


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER LAMONT STEWARD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Arenda L. Wright Allen, District Judge. (4:14-cr-00075-AWA-TEM-1)


        Submitted: October 31, 2022                                 Decided: November 15, 2022


        Before WYNN and DIAZ, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Christopher Lamont Steward, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6403       Doc: 9         Filed: 11/15/2022      Pg: 2 of 3




        PER CURIAM:

               Christopher Lamont Steward appeals the district court’s order denying his motion

        for compassionate release. We affirm.

               When deciding whether to reduce a defendant’s sentence under 18 U.S.C.

        § 3582(c)(1)(A), a district court generally proceeds in three steps. United States v. High,

        997 F.3d 181, 185-86 (4th Cir. 2021). First, the court determines whether “extraordinary

        and compelling reasons” support a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i); High,

        997 F.3d at 186. Second, the court considers whether a reduction is consistent with any

        applicable policy statements issued by the Sentencing Commission.                   18 U.S.C.

        § 3582(c)(1)(A)(ii); High, 997 F.3d at 186. Third, if the court finds that extraordinary and

        compelling reasons warrant relief, the court must consider the § 3553(a) sentencing factors

        “in deciding whether to exercise its discretion to reduce the defendant’s term of

        imprisonment.” High, 997 F.3d at 186; 18 U.S.C. § 3582(c)(1)(A).

               District courts enjoy broad discretion in deciding whether extraordinary and

        compelling circumstances justify a compassionate release sentence reduction. United

        States v. Kibble, 992 F.3d 326, 330 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). “In the

        context of the COVID-19 outbreak, courts have found extraordinary and compelling

        reasons for compassionate release when an inmate shows both a particularized

        susceptibility to the disease and a particularized risk of contracting the disease at his prison

        facility.” United States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020) (citing cases).

        The inmate must show at least “that the risk of contracting COVID-19 in a prison is higher

        than the risk outside the prison and that the inmate’s preexisting medical condition

                                                       2
USCA4 Appeal: 22-6403      Doc: 9         Filed: 11/15/2022      Pg: 3 of 3




        increases that individual’s risk of experiencing a serious, or even fatal, case of COVID-

        19.” High, 997 F.3d at 185.

               We conclude that the district court did not abuse its discretion in denying

        compassionate release by finding that Steward did not show extraordinary and compelling

        reasons for his release. The court carefully weighed the evidence and concluded that

        compassionate release was not warranted.

               Accordingly, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3